COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-380-CR

RUDOLPH ANTHONY GARZA                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

           FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------
      We have considered the “Appellant's Motion To Waive And Dismiss

Appeal And To Withdraw Notice Of Appeal.” The motion complies with rule

42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).        No

decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).


                                                      PER CURIAM

PANEL: MCCOY, MEIER, and LIVINGSTON, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




      1
           See Tex. R. App. P. 47.4.
DELIVERED: February 4, 2010